DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “target variable predictor”, “attribute influence analyzer” in claim 1 and “prediction modeling unit”, “operating factor determiner”, “control signal generator”, and “prediction value generator” in claim 15.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “target variable predictor”, “attribute influence analyzer” in claim 1 and “prediction modeling unit”, “operating factor determiner”, “control signal generator”, and “prediction value generator” in claim 15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  It appears that the recited elements may refer to computer-implemented means plus function limitations.  In Aristocrat Technologies Australia Pty Ltd. v. International Gaming Technology, 521 F.3d 1328 (Fed. Cir. 2008), the court held that “corresponding structure” for a computer-implemented means plus function claim is the algorithm which the computer is programmed to carry out (Id. at 1331-1332).  The examiner is unable to identify structure or algorithm for each of the recited means plus function limitations within the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 4-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4-9 and 11-14 are directed to “the method of claim 3” while claim 10 is directed to “the method of claim 9”.  Claim 3 is directed to “[a] computer program product embodied on a non- transitory computer-readable medium, the computer program product comprising software code portions being configured, when run on a processor, to perform a method of generating a game operating scenario by using target variable modeling based on at least one piece of game attribute data”.  Since claims 4-14 are only directed to the method, they do not “incorporate by reference all the limitations of the claim to which it refers”.  That is, the method claims to not in the limitations recited in the preamble, including “A computer program product embodied on a non-transitory computer-readable medium, the computer program product comprising software code portions being configured, when run on a processor”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of certain methods of organizing human activity and mental processes without significantly more.  
Step 1:  In step 1 of the analysis, the claims are evaluated to determine whether they fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).  
Claims 1-2 are directed to a game behavior modeling system (i.e., “a machine”).  Claim 3 is directed to a computer program product.  Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations are not directed to any of the statutory categories.  In the present instance, the claim is directed to a computer program product embodied on a non-transitory computer-readable medium.  It is not clear that the “non-transitory computer-readable medium” is also claimed.  Were applicant to reword the claim to, for example, “a non-transitory computer readable medium containing a program to carry out the method …”, then it would be clear that the non-transitory computer-readable medium is also claimed and would fall within a statutory category of invention.  Claims 4-14 are directed to a method that depend on claim 3.  While a method is one of the four statutory categories, these claims inherit the underlying rejection of claim 3.  Claim 15 is directed to a system (i.e., “a machine”).  For purposes of this examination, claims 1-2 and 15 fall within a statutory category of invention.  Claims 3-14 do not fall within a statutory category of invention.
Step 2a, prong 1:  Under prong 1 of step 2A, the examiner is directed to determine whether the claim recites a judicial exception.  The claims are compared to groupings of subject matter that have been found by courts as abstract ideas.  These groupings include 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations; 
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 1 recites (the abstract idea is underlined):
A gamer behavior prediction modeling system comprising: 
a processor; 
an extractor configured to extract, via the processor, at least one piece of game attribute data affecting a target variable; 
a target variable predictor configured to determine, via the processor, a prediction value of the target variable from the at least one piece of game attribute data; and 
an attribute influence analyzer configured to determine, via the processor an influence of the at least one piece of game attribute data corresponding to the prediction value, 
wherein the extractor is configured to extract the at least one piece of game attribute data from a real-time log data to continuously output a series of game attribute data at every unit time.
Under the broadest reasonable interpretation, these limitations fall into the “certain methods of human activity” grouping of abstract ideas, because predicting gamer behavior falls into the sub-category of managing personal behavior or relationships or interactions between people because predicting gamer behavior is “not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity” Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015).  Additionally, the determining steps can be performed in the human mind, or by a human using a pen and paper.  
Step 2a, prong 2:  Under prong 2 of Step 2A, the examiner considers whether additional elements integrate the abstract idea into a practical application.  To do so, the examiner looks to the following exemplary considerations, looking at the elements individually and in combination:  
• an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
• an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
• an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
• an additional element effects a transformation or reduction of a particular article to a different state or thing; and
• an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
Claim 1 recites a processor as an additional element.  The processor does not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  The processor does not apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The processor does not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture.  The processor does not effect a transformation or reduction of a particular article to a different state or thing.  The processor does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Accordingly, even in combination, the processor does not integrate the abstract idea into a practical application.
Step 2b:  Under step 2B, the examiner evaluates whether the additional elements amount to significantly more than the judicial exception itself.  The examiner considers if the additional elements:
• add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the use of the judicial exception to a particular technological environment or field of use.  The same analysis applies here in step 2B and does not provide an inventive concept.
A processor is well-known in the art (Vagner, US 2015/0302482 A1, a general computer can include a memory, a processor, input/out components, and other components that are common for general computers, all of which are well known in the art [0099]). 
For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Teller et al., US 2010/0179930 A1 (hereinafter Teller) in view of Saraf, US 10,489,284 B1 (hereinafter Saraf).

Regarding Claim 1 (Currently Amended):  Teller discloses a gamer behavior prediction modeling system comprising: 
a processor (Teller, the methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor [0069]); 
an extractor configured to extract, via the processor, at least one piece of game attribute data affecting a target variable (Teller, using machine learning techniques, features extracted from a plurality of data sources 102 may be supplied to the machine learning facility 120, along with an initial set of weights, such as representing a hypothesis about a relationship between [0035]); 
a target variable predictor configured to determine, via the processor, a prediction value of the target variable from the at least one piece of game attribute data (Teller, at the step 312, a prediction may be generated based in part on the weightings applied to various features from various sources and based on some function, model, rule, equation, algorithm, hypothesis, or the like; the prediction step 312 may be based on a large number of data sources, and itself may be either a simple prediction (such as of a binary state, such as "win/lose", "on/off," "up/down", etc.) or a complex prediction (such as of a series of events, of a cardinal state (e.g., the level of a stock market index), the shape of a curve, or the like); the weights determined at the step 318 and any modified inferences may be used as weightings in the modification step 320, which in turn may be used to generate additional predictions at the step 312, outcomes of which can be tracked at the step 316 and compared to the predictions from the step 312, for the purpose of further modifying the weights at the step 318 [0038]); and 
an attribute influence analyzer configured to determine, via the processor an influence of the at least one piece of game attribute data corresponding to the prediction value (Teller, over time in this embodiment, weightings emerge that provide strong influence to the most predictive features, while diminishing the relative influence of weakly predictive features [0038]), 
wherein the extractor is configured to extract the at least one piece of game attribute data (Teller, in some embodiments, these features, F, are time-series features with a value for each of a series of points in time [0014]).
Teller fails to explicitly disclose wherein the extractor is configured to extract … from a real-time log data to continuously output a series of game attribute data at every unit time.  
Saraf teaches wherein the extractor is configured to extract … from a real-time log data to continuously output a series of game attribute data at every unit time (Saraf, the evaluation and monitoring subsystem 120 may include a metrics dashboard 124 to continuously monitor the performance of the system; another source for the metrics dashboard 124 is logs, such as running scalding jobs, to process logs and extract metrics, running real-time data stream processing jobs over log events and computing some metrics in real-time [C12:40-55]).  
Teller discloses a platform for prediction based on extraction of features and observations collected from a large number of disparate data sources that uses machine learning to reinforce quality of collection, prediction and action based on those predictions (Teller [Abstract]).  Teller further discloses a collection facility, also referred to herein as a gatherer, may be used to collect data from various sources (Teller [0024]).  The collection facility may include a data integration facility, which may include various features and components that may be used to integrate data from various sources (Teller [0024]).  The collection facility may include various collection processes, systems, methods and components, such as a facility for extracting data from a database (whether in a batch or continuous mode or both), a facility for extracting data via service (Teller [0024]).  Using machine learning techniques, features extracted from a plurality of data sources may be supplied to the machine learning facility, along with an initial set of weights, such as representing a hypothesis about a relationship between (Teller [0035]).  Teller further discloses a collection facility that may be used to collect data from various sources (Teller [0024]).  The collection facility may include various collection processes, systems, methods and components, such as a facility for extracting data from a database (whether in a batch or continuous mode or both), a facility for extracting data via services, such as web services registered in a registry in a services oriented architecture, a facility for obtaining data via various "pulling" techniques, including querying one or more data facilities and collecting the results, a spidering facility, a scraping facility, a loading facility, or the like (Teller [0024]).  The platform may take collected data and store it in a storage facility of the collection facility, which may be a database (distributed or integrated, a plurality of databases or storage facilities, object oriented or relational or the like), a data bag, a data mart, persistent memory or other suitable storage facility (Teller [0024]).  The data integration facility may extract, transform and load data of various source types into the data storage facility, such as using a bridge, a connector, a message broker, a queue, or other data integration facility, so that data is stored in a desired format in the data storage facility (Teller [0024]).  Although Teller discloses that data may be gathered, stored, and continuously extracted, there is no mention that this takes place in real time.  
Saraf teaches a means of continuously monitoring the performance of a system by data gathered from various sources (Saraf [C12:40-55]).  One source for data is logs, such as running scalding jobs, to process logs and extract metrics, running real-time data stream processing jobs over log events and computing some metrics in real-time (Saraf [C12:40-55]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the platform for prediction based on extraction of features and observations collected from a large number of disparate data sources as disclosed by Teller with a data source that extracts data from logs running in real-time as taught by Saraf in order to ensure that the gamer behavior prediction modeling is based on the most up-to-date information.

Regarding Claim 2 (Currently Amended):  Teller further discloses wherein the attribute influence analyzer determines an influence of the at least one piece of game attribute data corresponding to the prediction value at a specific time (Teller, at a step 304 one or more observations may be identified in the data sources 102, which in turn may be processed at a step 306 into one or more features; at a step 320, based on the machine learning, the platform 100 may improve one of the other steps, such as the extraction of sources at the step 302, identification of observations at the step 304 [0038]).  

Regarding Claim 3 (Currently Amended):  Teller discloses a computer program product embodied on a non- transitory computer-readable medium, the computer program product comprising software code portions being configured, when run on a processor, to perform a method of generating a game operating scenario by using target variable modeling based on at least one piece of game attribute data, the method comprising: 
building at least one prediction model determining, via the processor, a prediction value of a target variable on the basis of the at least one piece of game attribute data (Teller, a prediction can relate to any attribute of any future state of the world; In embodiments, a prediction may be made using a function 154, such as a function that can be captured using a fixed set of parameters, a function that uses a growing and data dependent set of parameters, a function that uses a non-parametric method (e.g., a program), or a hybrid of one of those; in embodiments, a prediction may be made using a complex function, such as embodied in a model 152A; in embodiments, a prediction may be made using a simulation 158, such as a computer simulation; in embodiments, a prediction may be made using a hypothesis or abstraction 160, which may lead directly to a prediction or may serve as a factor in a function, model, simulation, or the like [0025]); 
determining an operating factor, via the processor, of the game operating scenario corresponding to the at least one prediction model (Teller, at the step 318 the machine learning facility 120 may assign weights to the various features, such as assigning higher weights to features that appear to have higher predictive relevance and lower weights to features that appear to have lower predictive relevance [0038]); 
generating a control signal, via the processor, for determining a combination of active prediction models (Teller, at a step 320, based on the machine learning, the platform 100 may improve one of the other steps, such as the extraction of sources at the step 302, identification of observations at the step 304, processing of observations into features at the step 306, making predictions at the step 312, undertaking actions at the step 314, rewarding actions at the step 316, or even learning at the step 318 [0038]); and 
driving the combination of the active prediction models according to the control signal to generate, via the processor, the prediction value of the target variable, based on the at least one piece of game attribute data and the operating factor (Teller, at the step 312, a prediction may be generated based in part on the weightings applied to various features from various sources and based on some function, model, rule, equation, algorithm, hypothesis, or the like; the prediction step 312 may be based on a large number of data sources, and itself may be either a simple prediction (such as of a binary state, such as "win/lose", "on/off," "up/down", etc.) or a complex prediction (such as of a series of events, of a cardinal state (e.g., the level of a stock market index), the shape of a curve, or the like); the weights determined at the step 318 and any modified inferences may be used as weightings in the modification step 320, which in turn may be used to generate additional predictions at the step 312, outcomes of which can be tracked at the step 316 and compared to the predictions from the step 312, for the purpose of further modifying the weights at the step 318 [0038]), wherein the at least one prediction model extracts the at least one piece of game attribute data (Teller, in some embodiments, these features, F, are time-series features with a value for each of a series of points in time [0014]).
Teller fails to explicitly disclose wherein the at least one prediction model extracts … from a real-time log data at every unit time to obtain a series of game attribute data.  
Saraf teaches wherein the at least one prediction model extracts … from a real-time log data at every unit time to obtain a series of game attribute data (Saraf, the evaluation and monitoring subsystem 120 may include a metrics dashboard 124 to continuously monitor the performance of the system; another source for the metrics dashboard 124 is logs, such as running scalding jobs, to process logs and extract metrics, running real-time data stream processing jobs over log events and computing some metrics in real-time [C12:40-55]).
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the platform for prediction based on extraction of features and observations collected from a large number of disparate data sources as disclosed by Teller with a data source that extracts data from logs running in real-time as taught by Saraf in order to ensure that the gamer behavior prediction modeling is based on the most up-to-date information.

Regarding Claim 4 (Currently Amended):  Teller further discloses wherein the at least one prediction model determines the prediction value of the target variable on the basis of the obtained series of game attribute data (Teller, at the step 312, a prediction may be generated based in part on the weightings applied to various features from various sources and based on some function, model, rule, equation, algorithm, hypothesis, or the like; the prediction step 312 may be based on a large number of data sources, and itself may be either a simple prediction (such as of a binary state, such as "win/lose", "on/off," "up/down", etc.) or a complex prediction (such as of a series of events, of a cardinal state (e.g., the level of a stock market index), the shape of a curve, or the like); the weights determined at the step 318 and any modified inferences may be used as weightings in the modification step 320, which in turn may be used to generate additional predictions at the step 312, outcomes of which can be tracked at the step 316 and compared to the predictions from the step 312, for the purpose of further modifying the weights at the step 318 [0038]).  

Regarding Claim 5 (Currently Amended):  Teller further discloses when the operating factor is added, additionally building a prediction model, via the processor, with the added operating factor reflected therein (Teller, the machine learning facility 120 may use such rewards to apply machine learning to each of the components of the platform 100, including the data collection facility 144 (such as to identify the most valuable data sources, to identify the most valuable features and observations made by data sources, and to identify the most effective processes for extracting features from the data sources), the prediction facility 148 (such as to select the most effective predictive models, simulations, hypotheses, functions, or the like), the analytic facilities 124 (such as to generate better hypotheses or abstractions, to generate better models for planning, or the like) and the agent 152 (such as to improve selection of actions based on predictions) [0034]).  

Regarding Claim 6 (Original):  Teller further discloses wherein the determining of the operating factor comprises determining the operating factor on the basis of an intention of operating the game operating scenario and a response sensitivity of a gamer corresponding to the intention (Teller, in certain preferred embodiments the platform 100 can be used to generate predictions 148 the sensitivities of which can be used by analytic facilities 124 to provide guidance as to actions that could affect the predicted outcomes [0064]).  

Regarding Claim 7 (Original):  Teller further discloses wherein the at least one prediction model determines an influence of the at least one piece of game attribute data corresponding to the prediction value (Teller, over time in this embodiment, weightings emerge that provide strong influence to the most predictive features, while diminishing the relative influence of weakly predictive features [0038]), and the generating of the control signal comprises determining the combination of the active prediction models on the basis of a similarity between an influence of the at least one piece of game attribute data determined based on learning data and an influence of the at least one piece of game attribute data determined based on live data (Teller, the prediction step 312 may be based on a large number of data sources, and itself may be either a simple prediction (such as of a binary state, such as "win/lose", "on/off," "up/down", etc.) or a complex prediction (such as of a series of events, of a cardinal state (e.g., the level of a stock market index), the shape of a curve, or the like) [0038]).  

Regarding Claim 8 (Original):  Teller further discloses wherein the generating of the control signal comprises determining all prediction models as the active prediction models (Teller, predictions based on complex models, such as econometric models, weather models, computer simulation models, and the like [0025]).  

Regarding Claim 9 (Original):  Teller further discloses wherein the control signal determines a weight value of the prediction value (Teller, using machine learning techniques, features extracted from a plurality of data sources 102 may be supplied to the machine learning facility 120, along with an initial set of weights, such as representing a hypothesis about a relationship between the features and the predicted outcome; subsequently, actual outcomes may be fed to the machine learning facility 120, which may iteratively adjust weights applied to the features from the data sources 102, seeking weightings that improve the extent to which predicted outcomes match actual outcomes [0035]), and the generating of the prediction value comprises weight-averaging prediction values determined by the at least one prediction model on the basis of the weight value to generate the prediction value (Teller, actual outcomes may be fed to the machine learning facility 120, which may iteratively adjust weights applied to the features from the data sources 102, seeking weightings that improve the extent to which predicted outcomes match actual outcomes; in this way, the machine learning facility 120 learns the value of features relatively emphasizing (by increasing weights) or de-emphasizing (by reducing weights) applicable to particular data sources [0013]).  

Regarding Claim 10 (Original):  Teller further discloses wherein the weight value is determined based on a similarity between an influence of the at least one piece of game attribute data determined based on learning data and an influence of the at least one piece of game attribute data determined based on live data (Teller, the prediction facility 148 may operate in learning mode alone, in an operational/execution mode, or in simultaneous learning and operational/execution modes [0026]).  

Regarding Claim 11 (Currently Amended):  Teller further discloses evaluating, via the processor, the game operating scenario on the basis of the prediction value (Teller, methods and systems for making decisions, wherein a user supplies one or more hypothetical decisions to a machine learning facility 120 that otherwise takes inputs from a plurality of data sources in order to evaluate the impact of the hypothetical decisions based on predictions made by the machine learning facility 120 [0030]).  

Regarding Claim 12 (Currently Amended):  Teller further discloses wherein the at least one prediction model determines an influence of the operating factor and an influence of the at least one piece of game attribute data corresponding to the prediction value (Teller, over time in this embodiment, weightings emerge that provide strong influence to the most predictive features, while diminishing the relative influence of weakly predictive features [0038]), and the method further comprises evaluating, via the processor, the game operating scenario on the basis of the influence of the operating factor and the influence of the at least one piece of game attribute data (Teller, methods and systems for making decisions, wherein a user supplies one or more hypothetical decisions to a machine learning facility 120 that otherwise takes inputs from a plurality of data sources in order to evaluate the impact of the hypothetical decisions based on predictions made by the machine learning facility 120 [0030]).  

Regarding Claim 13 (Currently Amended):  Teller further discloses varying the operating factor, via the processor, of the game operating scenario corresponding to the at least one prediction model (Teller, in embodiments at an optional step a user may modify an inference, hypothesis, rule or the like, such as based on the revised weightings suggested by the machine learning facility 120, based on other information, or the like [0038]), wherein the generating of the control signal and the generating of the prediction value are performed based on a varied operating factor (Teller, the weights determined at the step 318 and any modified inferences may be used as weightings in the modification step 320, which in turn may be used to generate additional predictions at the step 312, outcomes of which can be tracked at the step 316 and compared to the predictions from the step 312, for the purpose of further modifying the weights at the step 318; at any time a modification at the step 320 may be generated, based on the latest outcomes identified at the step 316 and the latest learning at the step 318 [0038]).  

Regarding Claim 14 (Currently Amended):  Teller further discloses: 
performing a simulation, via the processor, on the game operating scenario on the basis of live data (Teller, the prediction facility 148 may operate in learning mode alone, in an operational/execution mode, or in simultaneous learning and operational/execution modes [0026]); and 
adding, via the processor, the at least one piece of game attribute data on the basis of a result of the simulation (Teller, the prediction step 312 may be based on a large number of data sources, and itself may be either a simple prediction (such as of a binary state, such as "win/lose", "on/off," "up/down", etc.) or a complex prediction (such as of a series of events, of a cardinal state (e.g., the level of a stock market index), the shape of a curve, or the like) [0038]).  

Regarding Claim 15 (Currently Amended):  Teller discloses a system for generating a game operating scenario by using target variable modeling based on at least one piece of game attribute data, the system comprising: 
a processor (Teller, the methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor [0069]); 
an extractor configured to extract, via the processor, the at least one piece of game attribute data (Teller, the feature characterization facility 119 may extract those observations (e.g., "recommended buy," "recommended sell," "recommended hold," or the like) and characterize them as a time series value for that stock, possibly assigning one or more numerical values to represent the observations (e.g., 1 for buy, 0 for hold and -1 for sell); in embodiments, the feature characterization facility 119 may further be used to characterize information found in data sources, or the sources themselves, according to a wide range of attributes, such as by source, by domain, by origin, by authorship, by time of creation, by freshness, by authoritativeness, or the like [0024]); 
a prediction modeling unit configured to build, via the processor, at least one prediction model for determining a prediction value of a target variable on the basis of the at least one piece of game attribute data (Teller, the platform 100 may further include a prediction facility 148, or predictor, which may make one or more predictions based on features and observations collected in the collection facility 144; predictions can take many forms, such as disclosed in connection with the various embodiments disclosed herein, ranging from those based on simple, direct relationships to predictions based on large numbers of features, predictions based on complex models, such as econometric models, weather models, computer simulation models, and the like [0025]); 
an operating factor determiner configured to determine, via the processor, an operating factor of the game operating scenario corresponding to the at least one prediction model (Teller, such abstractions themselves may be improved by machine learning 120 and may be tested for legitimacy by statistical techniques by the testing and assessment modules 130 of the analytic facilities 124; such testing and assessment modules may consider various factors, such as consistency, accuracy, reliability, heteroskedasticity, auto-correlation, sample size, and the like in the abstractions or inferential equations proposed by the hypothesis and abstraction generator 134 [0028]); 
a control signal generator configured to generate, via the processor, a control signal for determining a combination of active prediction models (Teller, the reward identification facility 154 may in turn determine a reward based on a large number of factors, including the direct outcome of a prediction (e.g., giving a reward for a correct prediction and a punishment for a wrong prediction), the indirect outcome of a prediction (e.g., the prediction was used in executing a profitable strategy), or the like [0033]); 
a prediction value generator configured to drive, via the processor, the combination of the active prediction models according to the control signal to generate the prediction value of the target variable, based on the at least one piece of game attribute data and the operating factor (Teller, the machine learning facility adapted to adjust the weighting applied to the sources, thereby facilitating development of a modified weighting for the sources, the modified weighting being used to develop an inference as to the relationship between a source and the predicted outcome [0011]); and 
a validator configured to perform, via the processor, a simulation on the game operating scenario to validate the game operating scenario (Teller, a prediction may be made using a simulation 158, such as a computer simulation [0025]), wherein the extractor is configured to extract the at least one piece of game attribute data (Teller, in some embodiments, these features, F, are time-series features with a value for each of a series of points in time [0014]).
Teller fails to explicitly disclose wherein the extractor is configured to extract … from a real-time log data to continuously output a series of game attribute data at every unit time.
Saraf teaches wherein the extractor is configured to extract … from a real-time log data to continuously output a series of game attribute data at every unit time (Saraf, the evaluation and monitoring subsystem 120 may include a metrics dashboard 124 to continuously monitor the performance of the system; another source for the metrics dashboard 124 is logs, such as running scalding jobs, to process logs and extract metrics, running real-time data stream processing jobs over log events and computing some metrics in real-time [C12:40-55]).
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the platform for prediction based on extraction of features and observations collected from a large number of disparate data sources as disclosed by Teller with a data source that extracts data from logs running in real-time as taught by Saraf in order to ensure that the gamer behavior prediction modeling is based on the most up-to-date information.

Response to Arguments
Regarding the rejections under 35 USC 101, applicant's arguments (Response [p. 6]) have been fully considered but they are not persuasive.  
Applicant states that clarifying amendments have been made to overcome the rejections (Response [p. 6]).  Applicant amended the claims to read that the steps occur “via the processor”.  Merely reciting that the steps are performed via the processor, is not sufficient.  The courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.  As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer").  The examiner maintains that determining a prediction value of a target variable and determining an influence of at least one piece of game attribute data corresponding to the prediction value can be performed in the human mind.  In addition, the steps are still directed at certain methods of organizing human activity, as stated above.
Regarding the claim interpretations under 35 USC 112(f), applicant's arguments (Response [p. 7]) have been fully considered but they are not persuasive.  Applicant states that “claims 1 and 15 have been amended to include "processor" to recite that the target variable predictor, the attribute influence analyzer, the prediction modeling unit, the operating factor determiner, the control signal generator and the prediction value generator each include a processor” (Response [p. 7]).  
The claims have been amended to recite:
“a target variable predictor configured to determine, via the processor …” (claim 1); 
“an attribute influence analyzer configured to determine, via the processor …” (claim 1);
“a prediction modeling unit configured to build, via the processor …” (claim 15); 
“an operating factor determiner configured to determine, via the processor …”; (claim 15);
“a control signal generator configured to generate, via the processor …”; (claim 15);
“a prediction value generator configured to drive, via the processor …” (claim 15).
The examiner does not read the claim limitations as stating that the “target variable predictor”, the “attribute influence analyzer”, the “prediction modeling unit”, the “operating factor determiner”, the “control signal generator”, and the “prediction value generator” include a processor.  It merely indicates that the “target variable predictor”, the “attribute influence analyzer”, the “prediction modeling unit”, the “operating factor determiner”, the “control signal generator”, and the “prediction value generator”  carry out their functions via the processor.  Looking to the specification, there are only two instances of “processor” mentioned, none with the “target variable predictor”, “attribute influence analyzer”, “prediction modeling unit”, “operating factor determiner”, “control signal generator”, and “prediction value generator”.  At best, it appears that the “target variable predictor”, the “attribute influence analyzer”, the “prediction modeling unit”, the “operating factor determiner”, the “control signal generator”, and the “prediction value generator” are code that are carried out by the processor.  
As stated above, in Aristocrat Technologies Australia Pty Ltd. v. International Gaming Technology, 521 F.3d 1328 (Fed. Cir. 2008), the court held that “corresponding structure” for a computer-implemented means plus function claim is the algorithm which the computer is programmed to carry out (Id. at 1331-1332).  However, the examiner was unable to find any algorithm describing how the “target variable predictor”, the “attribute influence analyzer”, the “prediction modeling unit”, the “operating factor determiner”, the “control signal generator”, and the “prediction value generator” carry out their respective functions.  As such, the examiner maintains the rejections under 35 USC 112, as recited above.
Regarding the rejections under 35 USC 102, applicant’s arguments (Response [p. 8]) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715